Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS NOVEMBER 2, 2010 Management’s Discussion and Analysis (MD&A) (November 2, 2010) This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three and nine month periods ended September 30, 2010 and 2009, the December 31, 2009 MD&A and audited Consolidated Financial Statements and the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three and six month periods ended June 30, 2010 and 2009 and the MD&A and unaudited Interim Consolidated Financial Statements as at and for the three month periods ended March 31, 2010 and 2009.The Company’s Consolidated Financial Statements and the financial data included in the MD&A have been prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). All comparisons are between the quarters ended September 30, 2010 and 2009, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’. Third Quarter Results Summary · Cash provided by operating activities during the quarter was $822 million, an increase from $747 million a year ago.Year-to-date cash provided by operating activities was $2.9 billion. · Net income was $121 million, a four-fold increase from $30 million a year earlier, primarily due to increased commodity prices. · Production from continuing operations averaged 389,000 boe/d, 12% above last year. Production averaged 404,000 boe/d, 1% over the third quarter of 2009. · Long-term debt net of cash and cash equivalents at quarter end was $1.6 billion, down from $2.1 billion at December 31, 2009. · Production from the Pennsylvania Marcellus shale play averaged 222 mmcf/d during the quarter andwas approximately 270 mmcf/d at the beginning of November. · The Company entered into an agreement to acquire a material land position in the liquids rich window of the Eagle Ford shale play. · Talisman announced the joint acquisition of BP Exploration Company (Colombia) Limited, which will add over 12,000 boe/d of production, as well as exploration and development upside. · The Company entered into agreements to acquire interests in licences in Norway, which include a number of oil discoveries. · Production from the Burghley field started on schedule with an initial gross rate of 15,000 bbls/d. · Talisman declared a semi-annual dividend of 12.5 cents per share, payable on December 31, 2010 to shareholders of record at the close of business on December 10, 2010. 1 Highlights Three months ended Nine months ended September 30, Financial (millions of C$ unless otherwise stated) Income (loss) from continuing operations 68 25 ) Income from discontinued operations 53 5 Net income 30 C$ per common share Net income– Basic – Diluted Income (loss) from continuing operations – Basic ) – Diluted ) Production (daily average) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Continuing operations (mboe/d) Discontinued operations (mboe/d) 15 53 33 63 Total mboe/d (6 mcf 1 boe) During the third quarter of 2010, income from continuing operations increased as a result of increased commodity prices, partially offset by unfavourable foreign exchange variances due to the strengthening C$.Higher volumes from continuing operations were driven by increased natural gas production in North America, Scandinavia and Southeast Asia. Daily Average Production, Before Royalties Three months ended Nine months ended September 30, 2010 vs 2009 (%) 2010 vs 2009 (%) Continuing operations Oil and liquids (bbls/d) North America (5
